


109 HR 6202 IH: To direct the Secretary of the Interior to study the

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6202
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Case introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating the Ka’u Coast on the island of
		  Hawaii as a unit of the National Park System.
	
	
		1.Ka’u Coast study;
			 report
			(a)Short
			 titleThis section may be cited as the Ka’u Coast
			 Preservation Act.
			(b)Study
				(1)In
			 generalThe Secretary of the
			 Interior shall complete a study to determine the suitability and feasibility of
			 designating the Ka’u Coast on the island of Hawaii, as a unit of the National
			 Park System.
				(2)Study
			 areaThe study area shall
			 extend generally from Kapaoo Point to Kahuku Point, Hawaii.
				(3)Applicability of
			 other lawParagraphs (2) and (3) of section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)(2) and (3); commonly known as the National Park
			 System General Authorities Act) shall apply to the study.
				(c)ReportUpon
			 completion of the study required by subsection (b), the Secretary of the
			 Interior shall transmit to the Committee on Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing the conclusions of the study.
			
